DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 09/07/2021, with respect to 112a and 112b rejection of the independent claim 1 have been fully considered and are persuasive. The 112a and 112b rejection of the independent claim 1 has been overcome. 
Applicant’s arguments, filed 09/07/2021, with respect to drawing objection have been fully considered and are persuasive. The drawing objection has been overcome. 

 Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guardiani et al. (US 5659214, hereinafter: “Guardiani”).
In reference to Claim 1
Guardiani discloses:
A multistage centrifugal grinder pump (23), comprising: a housing (27, 29, 103, 99) with including a base plate (103) with an inner surface (inner surface of 103; Fig. 7), a pump inlet (136) for a fluid to be conveyed, and a pump outlet (135 discharge pipe) for discharging the fluid; a grinder (139, 141) arranged in the pump to grind constituents of the fluid; a first stage impeller (69 lower impeller) configured to rotate about an axial direction; a second stage impeller (67 upper impeller) configured to rotate about the 
Although Guardiani discloses the rings 139 and 141 can be utilized in all the disclosed embodiments (Col. 11, ll. 44-50; Col. 16, ll. 50-55; Fig. 3B), Guardiani does not explicitly disclose the grinding rings are arranged at the pump inlet configured to grind constituents of the fluid. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach 
In reference to Claim 2
Guardiani discloses:
The multistage centrifugal grinder pump in accordance with claim 1, further comprising a pump chamber (pump chamber composed on 131, 99, 95) accommodating the impellers (69, 67), the diffusor dividing the pump chamber into a first chamber, in which the first stage impeller is arranged, and a second chamber, in which the second stage impeller is arranged (Fig. 7).
In reference to Claim 3
Guardiani discloses:
The multistage centrifugal grinder pump in accordance with claim 2, wherein the first chamber and the second chamber each have a circular cross-section perpendicular to the axial direction (Fig. 7, 8). 
In reference to Claim 10
Guardiani discloses:
The multistage centrifugal grinder pump in accordance with claim 1, wherein the diffusor comprises a mounting flange (flange of 99 attached to 103 and 95; Fig. 7) configured to attach the diffusor to the housing, and a plurality of securing elements (see bolts which attaches 99 to 103 and 95; Fig. 7) arranged at the mounting flange to 
In reference to Claim 11
Guardiani discloses:
The multistage centrifugal grinder pump in accordance with claim 10, wherein the base plate (103) is arranged at the pump inlet (136), and the housing further comprises a pump casing (95, 39, 37, 71, 143, 145, 149) delimiting the pump chamber, the diffusor being fixed to the pump casing (Fig. 7).
In reference to Claim 12
Guardiani discloses:
The multistage centrifugal grinder pump in accordance with claim 11, wherein the diffusor (99) is interposed between the base plate (130) and the pump casing (95, 39, 37, 71, 143, 145, 149).
In reference to Claim 13
Guardiani discloses:
The multistage centrifugal grinder pump in accordance with claim 1, further comprising a drive unit (27, 31) configured to rotate the shaft about the axial direction (Col. 6, ll. 36-57), the drive unit arranged within the housing. Guardiani as modified by Guardiani (as discussed in the rejection of Claim 1 above) discloses the first stage impeller (69) and the second stage impeller (67) are arranged between the drive unit and the grinder (139, 141; Fig. 3B) with respect to the axial direction (Fig. 7). 
In reference to Claim 14
Guardiani discloses:

In reference to Claim 15
Guardiani discloses:
The multistage centrifugal grinder pump in accordance with claim 1, wherein the pump is a submersible pump (Col. 1, ll. 20-25).
In reference to Claim 16
Guardiani discloses:
The multistage centrifugal grinder pump in accordance with claim 1, wherein the pump is a two stage pump (69, 67) (Fig. 7).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Guardiani et al. (US 5659214, hereinafter: “Guardiani”) in view of Japanese Publication No. JP H06323291 to Masaichi. 

In Reference to Claim 4
Guardiani discloses:
	All of the claimed elements of Claim 1. (See rejection of Claim 1 above) Guardiani also teaches a diffusor (99, “a diffuser casing 99 which forms first and second stage diffusion areas with impellers 67, 69” Col. 10, ll. 15-20) that is configured to transform kinetic energy of the fluid into pressure (Fig. 7).

	Wherein a plurality of diffusor elements is disposed at the top wall of the diffusor and configured to guide the fluid 1from the first stage impeller to the second stage impeller, with each diffusor element extending with respect to the axial direction towards the first stage impeller.
Masaichi teaches:
	Wherein a plurality of diffusor elements (Figure 2: 77) is disposed at the top wall of the diffusor and configured to guide the fluid 1from the first stage impeller to the second stage impeller and configured to transform kinetic energy of the fluid into pressure of the fluid (Figure 2), with each diffusor element extending with respect to the axial direction towards the first stage impeller (Abstract) (Figure 2). Masaichi teaches a multi-stage pump. The multi-stage pump features diffusors with flow guiding elements 77 to guide flow to a successive impeller stage. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the top wall (top wall of 99 Guardiani) of the diffusor of Guardiani with the addition of flow guiding elements as taught by Masaichi for the purpose of centrally guiding flow to a successive impeller stage of the pump (Abstract) (Figure 2). 

In Reference to Claim 5
Guardiani as modified by Masaichi teaches:
	Wherein each diffusor element (Masaichi - Figure 2: 77) is arranged at the central outlet opening of the top wall and extends in the radial direction, with the extension in the radial direction being such, that the first stage impeller projects beyond 

In Reference to Claim 6
Guardiani as modified by Masaichi teaches:
	Wherein the diffuser elements are equidistantly distributed with respect to a circumferential direction of the top wall of the diffusor (Masaichi - Figure 3). 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Guardiani et al. (US 5659214, hereinafter: “Guardiani”) in view of Japanese Publication No. JP H06323291 to Masaichi further in view of US Patent No. 1,387,660 to Ostenberg.

In Reference to Claim 7
Guardiani as modified by Masaichi teaches:
All of the claimed elements of Claim 4. (See rejection of Claim 4 above)
Guardiani as modified by Masaichi does not explicitly teach:
	Wherein the plurality of diffusor elements includes at least four diffusor elements.
Ostenberg teaches:
	Wherein the plurality of diffusor elements (Figure 1: 14) includes at least four diffusor elements (See Figure 2). Ostenberg teaches a multi-stage centrifugal pump. The diffusor features guide vanes 14. Figure 2 depicts four guide vanes. It would have been obvious to a person having ordinary skill in the art before the effective filing date of 

In Reference to Claim 8
Guardiani as modified by Masaichi teaches:
All of the claimed elements of Claim 4. (See rejection of Claim 4 above)
Guardiani as modified by Masaichi does not explicitly teach:
	Wherein the plurality of diffusor elements includes exactly four diffusor elements.
Ostenberg teaches:
	Wherein the plurality of diffusor elements (Figure 1: 14) includes exactly four diffusor elements (See Figure 2). Ostenberg teaches a multi-stage centrifugal pump. The diffusor features guide vanes 14. Figure 2 depicts four guide vanes. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffusor of Masaichi with the addition of four diffusor elements as taught by Ostenberg as a simple substitution of one known configuration for another with the predictable result of guiding the flow within the pump. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guardiani et al. (US 5659214, hereinafter: “Guardiani”) in view of German Publication No. DE 19543916 to Heimgartner.
In Reference to Claim 8
Guardiani discloses:

Guardiani does not explicitly disclose:
The top wall of the diffusor has a top surface facing the second stage impeller, and the top surface includes a plurality of grooves configured to clean out solid constituents of the fluid.

Heimgartner teaches:
	A multistage centrifugal grinder pump (Figure 1: 1), comprising: a housing (3) with a base plate (20a, as shown in annotated Figure 1 of Heimgartner), a pump inlet (Figure 1) for a fluid to be conveyed, and a pump outlet (2) for discharging the fluid; a grinder (14, 17) arranged at the pump inlet configured to grind constituents of the fluid; a first stage impeller (19) configured to rotate about an axial direction; a second stage impeller (6) configured to rotate about the axial direction; a stationary diffusor (4; as shown in annotated Figure 1 of Heimgartner) arranged with respect to the axial direction between the first stage impeller and the second stage impeller and arranged adjacent the base plate to form a flow channel that surrounds the first stage impeller to enable the fluid to flow radially outward from the first stage impeller unimpeded to the second stage impeller (flow lines within structure), and to transform kinetic energy of the fluid into pressure (Figure 1: at 4, 4a, 4b); and a shaft (8) configured to rotate the first stage impeller, the second stage impeller and the grinder, the first stage impeller and the 
In addition, Heimgartner teaches the top wall of the diffusor (Figure 1: 4) has a top surface facing the second stage impeller (6), and the top surface includes a plurality of grooves (Figure 6: 33 scraper grooves) configured to clean out solid constituents of the fluid. 
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the top wall (top wall of 99 Guardiani) of the diffusor of Guardiani with the addition of plurality of grooves as taught by Heimgartner for the purpose of scraping away solid constituents in the fluid.


    PNG
    media_image1.png
    550
    871
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Heimgartner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745